Citation Nr: 1759707	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a sexually transmitted disease (STD), manifested by urinary tract infections and restricted urinary flow.

2. Entitlement to service connection for a chronic headache disorder.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

5. Entitlement to service connection for a lumbar spine disorder.

6. Entitlement to service connection for arthritis of the left and right talonavicular.

7. Entitlement to service connection for a skin disorder.

8. Entitlement to service connection for lesions and/or calluses of the bilateral feet.

9. Entitlement to service connection for residuals of a viral infection during service, claimed as rash/blisters on his arms.

10. Entitlement to service connection for a laceration scar in the groin area.

11. Entitlement to service connection for a left eye disorder.

12. Entitlement to a compensable rating for a right upper eyelid scar.


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

The Veteran requested a hearing before the Board in his VA Form 9.  The Veteran failed to appear to his scheduled hearing in September 2011. The Board notes that a March 2014 Board remand instructed the RO to confirm the Veteran's mailing address and clarify whether he still desired a hearing before the Board. In September 2016, the Veteran was sent a letter requesting that he inform the RO whether he still desired a hearing. The Veteran did not respond. The hearing request is deemed withdrawn.

The Board notes that service connection for a skin disorder and for residuals of a viral infection were previously denied in a May 1975 rating decision. However, since such denial, additional relevant service treatment records have been associated with the record. See March 2011 statement of the case. Under 38 C.F.R. § 3.156 (c), VA will reconsider a previously denied claim de novo if relevant service records are received any time after such decision. The Board finds that the additional service treatment records constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims. As such, the Veteran's claims will be reconsidered as opposed to requiring the submission of new and material evidence. 38 C.F.R. § 3.156 (c).Therefore, these appellate issues have been recharacterized accordingly.

In March 2014, the Board remanded these claims for additional development. The issue of entitlement to service connection for residuals of a viral infection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's symptoms of urinary tract infections and restricted flow, diagnosed as benign prostate hypertrophy, are not causally or etiologically due to service.

2. There is no post-service diagnosis of a chronic headache disorder.

3. There is no post-service diagnosis of PTSD.

4. The Veteran's acquired psychiatric disorder, other than PTSD, is not causally or etiologically due to service and did not have an onset within one year of discharge.

5. The Veteran's lumbar spine disorder is not causally or etiologically due to service and did not have an onset within one year of discharge.

6. The Veteran's arthritis of the right and left talonavicular is not causally or etiologically due to service and did not have an onset within one year of discharge.

7. The Veteran's skin disorder is not causally or etiologically due to service.

8. The Veteran's lesions and/or calluses of the bilateral feet are not causally or etiologically due to service.

9. The Veteran's laceration scar in the groin area is not causally or etiologically related to any disease, injury or incident in service.

10. The Veteran's left eye disorder is not causally or etiologically related to any disease, injury, or incident in service.

11. The Veteran's right upper eyelid scar is not manifested by one characteristic of disfigurement for VA purposes.


CONCLUSIONS OF LAW

1. Service connection for residuals of a STD, claimed as urinary tract infections and restricted flow, is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

2. Service connection for a chronic headache disorder is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).

3. Service connection for PTSD is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4. Service connection for an acquired psychiatric disorder, other than PTSD, is not established. 38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

5. Service connection for a lumbar spine disorder is not established. 38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

6. Service connection for arthritis of the right and left talonavicular is not established. 38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

7. Service connection for a skin disorder is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

8. Service connection for lesions and/or calluses of the bilateral feet is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

9. Service connection for a laceration scar of the groin area is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

10. Service connection for a left eye disorder is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2017).

11. The criteria for a compensable rating for a right upper eyelid scar are not met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7800 (prior to October 23, 2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2007 prior to the initial unfavorable decisions in this case. The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained. 38 U.S.C. § 5103A. VA has associated service treatment records, post-service records, and Social Security records with the claims folder. Virtual VA and VBMS records were reviewed. Additionally, the Veteran was afforded VA examinations for some of his claimed disorders. The Board finds it unnecessary to obtain VA examinations/nexus opinions in regard to the issues of entitlement to service connection for a laceration scar in the groin area and a left eye disorder, as they are denied herein on the basis of no in-service event and no indication that the claimed disabilities are related to the Veteran's military service other than his own statements. 

In March 2014, the Board remanded these claims. The evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II. Service Connection Claims 

The Veteran seeks entitlement to service connection for residuals of a STD, headaches, PTSD, an acquired psychiatric disorder, a lumbar spine disorder, arthritis of the bilateral feet, a skin disorder, and lesions and/or calluses of the bilateral feet.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Residuals of a STD

The Veteran seeks entitlement to service connection for residuals of a STD. He asserts he experiences urinary tract infections and a restricted urinary flow as a result of contracting sexually transmitted diseases during service.

Turning to the evidence of record, the Veteran has a post-service diagnosis of benign prostatic hypertrophy (BPH). See November 2016 VA examination. As such, element (1), current diagnosis, for service connection is met.

The second element necessary to establish service connection is an in-service disease or injury. The Veteran has asserted that his current symptoms of urinary tract infections and restricted urinary flow are due to STDs he contracted during service. The Veteran's service treatment records indicate he was diagnosed and treated for gonorrhea on multiple occasions during service. See, e.g., March 1972, April 1972, June 1972, August 1972 and December 1974 service treatment records. He was also treated during service for nongonococcal urethritis, probable prostatitis, and trichomonas. Additionally, the Veteran's separation examination indicated he had painful urination due to gonorrhea in December 1974, which was noted to be adequately treated, no complication, no sequelae (NCNS). As such, element (2) is met.

Unfortunately, the Board finds that element (3), nexus, is not met. After examining the Veteran and reviewing the claims file, the November 2016 VA examiner opined that it is less likely than not that the Veteran's current symptoms are the result of STDs that he contracted during service. The examiner explained that the Veteran's symptoms are due to BPH, which is a common disorder in men that occurs with normal aging, usually around age 50. Importantly, the examiner noted that the Veteran started to have treatment approximately at age 50. The examiner stated that the consequences of STDs, from a urethral standpoint, are urethral strictures; however, the examiner indicated that if strictures were the etiology of the Veteran's symptoms, then the use of the medication Terazosin would not have been effective in the treatment. The fact that the Veteran's symptoms were significantly improved with use of Terazosin is supportive of BPH as the etiology of the Veteran's symptoms, rather than any type of stricture. The examiner noted that the Veteran was also diagnosed with non-gonococcal urethritis and prostatitis in service; however, there is no evidence of either condition in the current medical record dating from 2003 to present. The examiner stated that the Veteran has not had any treatment for any urethral condition found in the record and also has never been treated for any prostatitis condition found in the current medical record from 2003 to present. In addition, the Veteran's prostate specific antigen (PSA) has been consistently low, arguing against any ongoing prostatitis infection. The examiner explained that with prostatitis, the PSA is often elevated reflecting inflammation of the prostate, which it has not been for this Veteran on serial testing. The examiner indicated that this argues against prostatitis as the origin of his symptoms and supports the current diagnosis of BPH. Concluding, the examiner stated the Veteran's current symptoms and treatment in record and findings in this examination are consistent with a diagnosis of BPH, and BPH is a disorder that is not etiologically related to, or any consequence of his STD events or treatments, nor the non-gonococcal urethritis or acute prostatitis diagnosed in service. The examiner opined that the onset of the BPH is consistent with normal biologic aging in men and therefore less likely than not (less than 50 percent probability) related to, or the result of, any in service event or treatment.

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand. The examiner possessed the necessary education, training, and expertise to provide the requested opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving the opinion.

Although the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person, the question of whether or not his BPH is due to his time in service is outside of the scope of lay knowledge. 38 C.F.R. § 3.159 (a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In light of the foregoing, the Board finds that the competent and probative medical evidence of record persuasively shows that the Veteran's BPH did not have its onset in service and is not related to service. There are no other residuals of STDs diagnosed in the record.

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for residuals of STDs, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal is denied.

B. Headaches

The Veteran seeks entitlement to service connection for headaches. He asserts his headaches are due to a motor vehicle accident that occurred during service. See April 2007 VA Form 21-526.

In this case, the weight of the evidence is against a finding that the Veteran has been diagnosed with a chronic headache disorder at any time during the appeal period. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran was afforded a VA examination in November 2016. At the time, the Veteran reported that he experiences headaches when angry. He reported the onset as in the last 20 years, but was unable to be more specific. He indicated that he has never been medically treated for a headache disorder and does not take any medication for his headaches. The examiner noted that the Veteran experienced several headaches during service; however, they were acute. The examiner also noted that the Veteran marked on his separation examination that he experienced frequent headaches. Post service, a review of medical records does not denote any diagnoses or treatment for a headache condition. The examiner stated that a review of post-service records did not denote any diagnosis or treatment for any headache condition, acute or chronic. Additionally, the comprehensive VA problem list does not denote any headache condition, and a review of pharmacy records through VA system does not show any headache specific medications. While the VA examiner acknowledged the Veteran's complaints of headaches, a chronic headache disorder was not diagnosed. Likewise, no chronic headache disorder is reflected in the post-service treatment records.

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent evidence of a chronic headache disorder, the Board must conclude the Veteran does not currently suffer from such a disorder. Without competent evidence of a diagnosis, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board finds the November 2016 VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. 

Accordingly, the evidence of record does not establish a current chronic headache disorder as required under the first element of service connection. The Veteran's treatment records do not contain a diagnosis of a chronic headache disorder. The Veteran does report occasional headaches, and he is competent to do so. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the November 2016 VA examiner (who considered the Veteran's lay report) determined that the Veteran's history and clinical presentation do not support a diagnosis of a chronic headache disorder. The examiner's opinion is given substantial weight because of his expertise to evaluate the condition and consideration of the evidence of record. There are no competent opinions to the contrary.

Because the weight of the evidence is against finding a current disability, entitlement to service connection is not warranted. See 38 C.F.R. §§ 3.303, 3.310. The preponderance of the evidence is against the claim. Accordingly, the benefit of the doubt doctrine is inapplicable and service connection is not warranted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. PTSD

The Veteran asserts he currently has PTSD as a result of an in-service personal assault. See August 2009 VA Form 21-0781.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303. See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f).

The Veteran was afforded a VA PTSD examination in November 2016. After examination, it was noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD. The examiner noted that a search of the Veteran's VA treatment file did not find any diagnoses of PTSD and showed that all of the Veteran's PTSD screens have been negative. Continuing, the examiner explained that the Veteran does not report having the full constellation of symptoms required for a diagnosis of PTSD.

Unfortunately, there is no competent evidence of a post-service diagnosis of PTSD. While treatment records indicate the Veteran is receiving treatment for a psychiatric disorder, his symptoms have been attributed to a disorder other than PTSD. The Board has considered the Veteran's arguments that he suffers from PTSD. The Board notes that the Veteran is competent to give evidence about some types of symptoms he experiences. See Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no competent evidence from any health-care provider that he has a post-service diagnosis of PTSD.

The Board finds that the most probative evidence consists of the medical records. "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of PTSD. 

The Board finds that the claim must be denied. In the absence of a diagnosis, the other elements of service connection for this claim need not be addressed. In sum, because post-service records do not indicate that the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is against a grant of service connection for this claimed disorder.

D. Acquired Psychiatric Disorder, Other than PTSD

The Veteran asserts his current acquired psychiatric disorder is due to his time in service.

First, the Board notes that the Veteran had a current diagnosis of paranoid schizophrenia. See November 2016 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's separation examination notes, "nervous trouble, depression, trouble sleeping due to auto accident in Feb 1974, no treatment sought, NCNS." Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffered from some psychiatric symptoms during service, and element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in November 2016. The examiner diagnosed the Veteran with paranoid schizophrenia and cocaine dependence. It was noted that the Veteran has been hospitalized various times for cocaine use problems, beginning in 1992. He was also hospitalized in 2007 for depression, anger control, and polysubstance use, and in 2012 for chronic paranoid schizophrenia, cocaine dependence, alcohol use, depression, and history of pathological gambling. The examiner stated that the Veteran's symptoms meet the diagnostic criteria for paranoid schizophrenia, for which he is in treatment and it appears that the Veteran's disorder was diagnosed around the time of a 2012 hospitalization. The examiner stated that given the span of time from his service until diagnosis, there is not sufficient evidence to link the Veteran's diagnosis of paranoid schizophrenia with his military service. The examiner noted that the Veteran's separation exam indicated, "frequent headaches, nervous trouble, depression, trouble sleeping due to auto accident in Feb 1974," but there were no further details in his military records about these complaints. The examiner opined that the note suggests that the Veteran may have been having a temporary adjustment reaction following an automobile accident, and such a reaction would be expected to resolve over a short period of time. Based on the available records, the examiner stated that it appears that the Veteran was not engaged in mental health treatment until nearly 20 years later, when he engaged in VA care for his cocaine use. Based on all the evidence, the examiner opined that it is less likely than not that the Veteran's paranoid schizophrenia is related to or had its onset during military service.

Furthermore, the Board finds that the Veteran's psychiatric disorder did not have an onset within one year of discharge from service. The earliest treatment of record is approximately 20 years after service.

The Board finds the November 2016 VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any psychiatric disorder or render an opinion as to the cause or etiology of any current psychiatric disorder because he does not have the requisite medical knowledge or training.  The issue of whether a lay person is competent to diagnose a psychiatric disorder and opine as to its cause is not unique to veterans law. See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions). To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful. Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm. Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975). The rationale given for this rule is that mental disturbance is easily simulated. The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury. The Board concludes that this rule is compatible with the veterans benefits system. VA regulations already require medical proof that psychoses and PTSD are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed. See 38 C.F.R. §§ 3.304 (f), 3.384, 4.125(a) (2017). Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and its etiology. Here, the most probative medical evidence shows that the Veteran does not have a chronic acquired psychiatric disability attributable to service.

In summary, although the Veteran has in-service psychiatric symptoms and a current diagnosis, there are no probative persuasive medical opinions linking his current disorder to service, and there is no probative evidence that his disorder began within one year of discharge.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, other than PTSD.

E. Lumbar Spine Disorder

The Veteran seeks entitlement to service connection for a lumbar spine disorder. He asserts his lumbar spine disorder is due to carrying too much weight during service. See November 2016 VA examination.

First, the Board notes that the Veteran had a current diagnosis of degenerative arthritis of the lumbar spine. See November 2016 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records note several complaints of back pain and various diagnoses. In June 1973, the Veteran was evaluated for back and knee pain after a motor vehicle accident. At the time, he was diagnosed with paravertebral thoracic muscle ache, probably secondary to trauma. That same month, he complained of thoracic pain, but x-rays of the spine were normal; he was assessed with musculoskeletal pain secondary to trauma. In July 1973, he was placed on a temporary profile for musculoskeletal pain in the back and leg. In September 1973, it was noted that the Veteran continued to complain of back pain. He had tender paravertebral thoracic muscles. He was assessed with a possible fracture and placed on a temporary profile for a back strain. The Veteran's separation examination noted a normal spine. The Board finds that element (2) is met.

Unfortunately, element (3), nexus, is not met. The Veteran was afforded a VA examination in November 2016. He reported that he believes his lumbar spine disorder started in service because he had to carry too much weight during the service period. The Veteran indicated that post service, he worked as a laborer, doing primarily construction type of work that required him to climb, lift and carry weights, and do heavy labor type of jobs. After examination, the examiner opined that the Veteran's current lumbar spine disorder is less likely than not due to service. The examiner explained that the Veteran's documented diagnosis in the service treatment record was a thoracic strain that occurred after a car accident. The Veteran's symptoms persisted for a couple of months after the accident, but had resolved by the time of his separation examination, as he was noted to have a normal spine exam without any notation of a chronic back diagnosis. The examiner said these findings would be consistent with a muscle strain associated with a motor vehicle accident, which is a common transient condition. Continuing, the examiner stated that the Veteran's current low back condition is in a different anatomical location than his symptoms during service and started abruptly in 2005. The Veteran's post-service acute onset of a herniated lumbar disc at L5-S1 in 2005 occurred anatomically very distal to and unrelated to the thoracic spine; that area of the back is not associated anatomically with the thoracic spine. The examiner explained that an injury to the muscles in the thoracic spine would not cause any long-term injury or damage to the low lumbar spine. The examiner stated that there was one notation in service of a possible L1 spinous fracture, but a radiological report was not in the record and further, more sensitive imaging of magnetic resonance images (MRI) have been negative for any L1 pathology on serial examinations. This indicates a low likelihood of any L1 pathology during service, as the MRI is a more sensitive test than plain radiographic imaging. The examiner stated that in terms of risk factors for the development of arthritis, the Veteran was in his 50's at the time of the diagnosis of his lumbar arthritic conditions and disc herniation and reported a long history of laborious type of work. The examiner explained that research indicates advanced age is one of the strongest risk factors associated with osteoarthritis. In addition, heavy labor type of work is associated with degenerative joint disease of the spine. Therefore, the examiner opined that given that the evidence demonstrates the Veteran's muscle pain during service was in a different anatomical location as his current disorder, the onset of his current disorder occurred more than 30 years after service with an acute onset of symptoms, and the Veteran had known risk factors for the current back disorder outside of service, to include his age and occupational history, it is less likely than not (less than 50 percent probability) that the Veteran's current back disorder is related to his thoracic muscle strain in service, or any other service related event or occurrence.

The Board finds the November 2016 VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

Furthermore, the Board finds that the Veteran's current lumbar spine disorder did not have an onset within one year of discharge from service. The earliest evidence of his current lumbar spine disorder is approximately 30 years after service. The Veteran himself stated in the November 2016 VA examination that the onset of his current back problems started in 2005, and it was an acute onset. He reported it was sudden when he awoke with it in the morning, and his activity was normal prior to this event without any preceding symptoms, including pain or weakness. As such, the Board finds that the evidence does not indicate the Veteran's current lumbar spine disorder had an onset within one year of discharge from service.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any lumbar spine disorder or render an opinion as to the cause or etiology of any current lumbar spine disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has in-service symptoms and a current diagnosis, there are no probative persuasive medical opinions linking his current disorder to service, and there is no probative evidence that his disorder began within one year of discharge.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder.

F. Arthritis of the Right and Left Talonavicular

The Veteran seeks entitlement to service connection for arthritis of the right and left talonavicular. The Veteran reports that his foot problems started in service because his boots did not fit properly. See November 2016 VA examination. "

First, the Board notes that the Veteran had current diagnoses of arthritis of the left and right talonavicular. See November 2016 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that in June 1974, the Veteran twisted his left ankle while playing basketball; however, service treatment record do not contain any complaints or symptoms of a foot disorder.  Additionally, the Veteran's feet were noted to be normal at separation examination. However, wearing boots is consistent with the Veteran's military service.   As such, the Board finds that element (2) is met.

Element (3), nexus, however, is not met. The Veteran was afforded a VA examination in November 2016. The Veteran reported his first treatment for any foot condition occurred at the VA in 2003; he reported no foot injuries during service, but had an ankle injury in service that resolved while he was in service. The Veteran asserted during the examination that he has no residual ankle pain or foot pain near the ankle. He reported his symptoms are on the plantar surface of the foot and in the forefoot. The Veteran indicated that he worked as a laborer after his service period, and wore work boots for those tasks, without difficulty. The examiner noted that current x-rays demonstrated arthritic changes consistent with his age and occupational history. The examiner opined that the Veteran's current bilateral foot arthritis is less likely due to service. The examiner explained that the presence of bilateral, symmetrical changes indicates that there was no unilateral injury that caused the arthritic conditions. The symmetrical changes indicate that the Veteran's left foot was no more affected by the ankle injury in service than the unaffected right joint. In addition, the absence of those changes on the 2003 x-rays also indicate that the arthritic changes were not posttraumatic; if the arthritis was posttraumatic, then it would have occurred very soon after the in-service injury and would have been found on the earlier x-ray. The examiner opined that the radiologic examination in 2005 is consistent with the Veteran's age and occupational history, rather than any sequelae of trauma to the left ankle. The examiner also noted that there was no documentation on the separation examination, nor any treatment records found, of any foot condition during service. The Veteran himself reported that he had not been treated for any foot condition between service and 2003, almost 30 years after service. The examiner stated that the Veteran was diagnosed with pes planus, hallux valgus, and diffuse arthritis much later in life, in his 50's after reporting a long history of labor type work requiring use of work boots, climbing and carrying heavy materials, which are all risk factors for the development of chronic foot pain and deformities. Concluding, the examiner opined that since the Veteran's diagnosis of talonavicular arthritis occurred in both feet symmetrically, there was no notation of any posttraumatic arthritis in the left foot, and as the onset of the current foot conditions are consistent with his age and occupational history, it is less likely than not (less than 50 percent probability) that the Veteran's current diagnosis of arthritis of the talonavicular joint was incurred in or caused by service. 

The Board finds the November 2016 VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

Furthermore, the Board finds that the Veteran's current arthritis of the right and left talonavicular did not have an onset within one year of discharge from service. The earliest evidence of his current arthritis of the feet is in 2005. Of note, a 2003 x-ray did not demonstrate arthritic changes of the talonavicular, while a 2005 x-ray of the bilateral feet was noted to have diffuse arthritic changes, with bilateral talonavicular arthritic changes. Therefore, the evidence does not indicate that the Veteran's arthritis of the bilateral feet had an onset within one year of discharge.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the post-service treatment records. Further, the Veteran is not competent to diagnose any foot disorder or render an opinion as to the cause or etiology of any current foot disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has a current diagnosis, there were no in-service complaints, treatment or diagnosis of a foot disorder, and there are no probative persuasive medical opinions linking his current disorder to service. There is also no probative evidence that his disorder began within one year of discharge.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis of the right and left talonavicular.

G. Skin Disorder

The Veteran seeks entitlement to service connection for a skin disorder. 

Turning to the evidence of record, the Veteran has post-service diagnoses of several skin disorders, including onychomycosis on all toenails, seborrheic keratosis, perirectal abscess, and pedal xerosis. See November 2016 VA examination. As such, element (1), current diagnosis, for service connection is met.

The second element necessary to establish service connection is an in-service disease or injury. Service treatment records document the Veteran was treated and diagnosed for tinea cruris. As such, element (2) is met.

Unfortunately, the Board finds that element (3), nexus, is not met. After examining the Veteran and reviewing the claims file, the November 2016 VA examiner opined that it is less likely than not that the Veteran's current skin disorders were due to service. The examiner noted that the Veteran was diagnosed with tinea cruris (jock itch) in service, which is a fungal infection of the skin, located in the inguinal regions of the body. Records indicate the Veteran was treated and the condition had resolved as of the 1975 VA examination in record. The examiner stated that there is no evidence on this examination, or in the post military treatment records, of any ongoing tinea cruris condition. Additionally, there is no residual discoloration, or ongoing infection in the groin found on this examination. Continuing, the examiner opined that the Veteran's incidental finding of a seborrheic keratosis on the left scrotum during the examination is unrelated to any in-service tinea infection, as seborrheic keratosis are not related to any form of skin infection including tinea. The examiner explained that these lesions are benign and common, have a stuck on appearance and are an accumulation of extra skin cells. Furthermore, the examiner noted that the Veteran's dermatophytosis of the nail beds is a different type of fungal infection than tinea cruris; it is a chronic nail infection, and there was no evidence in record that the Veteran had or was treated for a nail infection during service, and his separation examination was silent for any nail condition. The examiner noted that the first documentation of the nail disorder is in 2003, 30 years after service; as such, the presence of the toenail infection, then, is unrelated to the groin infection, by either timeline or pathology. The Veteran also has a documented diagnosis of pedal xerosis (dry skin on the feet) noted in 2003. However, the examiner stated that there was no evidence of any dry skin condition noted in the service treatment records, nor on his separation examination; the first notation of the dry skin condition occurred in 2003 on podiatry examination. The examiner explained that xerosis is common as people age, often occurs in dry cold weather and most often on the lower extremities. Finally, the examiner noted that the Veteran has been treated for abscesses on his buttocks and in his perirectal area that has required treatment, 30 years after service; however, there is no evidence in the record of any ongoing or recurrent boils or abscesses in service. The examiner explained that these infectious, acute, skin conditions are linked to a common skin organism, streptococcus (not MRSA per the culture), and not related to any fungal infection, such as tinea. The examiner stated that records indicate they were resolved with treatment, without recurrence, and there is no etiological link between these acute infections after service and any service tinea infection. Concluding, the examiner stated that therefore, the only skin condition that was linked to service was tinea cruris, and that condition was resolved as of 1975 with no evidence of recurrence or residual in the record or on current examination; all of the other diagnosed skin conditions are not related to, nor caused by the tinea cruris, nor are they linked to any conditions or events that occurred during his period of active duty service. 

The Board finds that the VA examiner's opinion is adequate and highly probative to the question at hand. The examiner possessed the necessary education, training, and expertise to provide the requested opinion. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In addition, the VA examiner provided an adequate rationale for the opinion, and the opinion was based on an examination and interview of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence. It is clear that the examiner took into consideration all relevant factors in giving the opinion.

Although the Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person, the question of whether or not his current skin disorders are due to his time in service is outside of the scope of lay knowledge. 38 C.F.R. § 3.159 (a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In light of the foregoing, the Board finds that the competent and probative medical evidence of record persuasively shows that the Veteran's currently diagnosed skin disorders did not have their onset in service and are not related to service. 

Accordingly, as the preponderance of the evidence is against the claim of entitlement to service connection for a skin disorder, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The appeal is denied.

H. Lesions and/or Calluses of the Bilateral Feet

The Veteran seeks entitlement to service connection for lesions and/or calluses of the bilateral feet. He asserts they are due to wearing boots during service.

First, the Board notes that the Veteran has a current diagnosis of foot calluses. See November 2016 VA examination. As such, Shedden element (1) is met. 

Regarding element (2), an in-service incurrence or aggravation of a disease or injury, the Board notes that there is no documentation during service of any complaints, diagnoses or treatment of calluses of the feet. The Veteran's separation examination fails to note any foot problems. However, wearing boots is consistent with the Veteran's military service.  As such, element (2) is met. 

Unfortunately, element (3) is not met.  The Veteran was afforded a VA examination in November 2016, at which time the examiner opined that the Veteran's current calluses were more likely due to his long history of wearing boots for the post-service labor type jobs he had, which included prolonged walking, standing, and climbing. The examiner explained that the Veteran's foot callouses were not documented on any military service treatment record or separation examination, and the first documentation occurs in 2003, nearly 30 years after service and per the Veteran's report, after a long history of labor type of work. The examiner opined that the development of these callouses are etiologically linked to poor fitting shoe wear, chronic pressure and friction.

The Board finds the November 2016 VA opinion highly probative because the examiner had the appropriate training, expertise and knowledge to evaluate the claimed disorder. Furthermore, the examiner also reviewed the records, performed a clinical examination, and considered the Veteran's statements regarding the nature and history of his condition. There are no other probative medical opinions of record.

The Board has considered the Veteran's own statements regarding the nature and etiology of his disorder. The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the in-service and post-service treatment records. Further, the Veteran is not competent to render an opinion as to the cause or etiology of any current foot calluses because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not competent to provide an opinion as to nature and etiology.

In summary, although the Veteran has a current diagnosis, there were no documented in-service symptoms and there are no probative persuasive medical opinions linking his current foot calluses to service.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for lesions and/or calluses of the bilateral feet.

I. Laceration Scar of the Groin Area and Left Eye Disorder

The Veteran asserts he currently has a scar of the groin area and a left eye disorder because of injuries sustained during service. 

The Veteran has asserted that he was personally assaulted during service, which resulted in a laceration scar of the groin area.  

Additionally, he asserts he currently has blurred vision in the left eye as a result of a motor vehicle accident that shattered his left eye orbit, requiring surgical repair during service.

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for either of these claimed disorders. Service treatment records show that the Veteran had a scar of the right upper eyelid on separation from service and several treatment records note a motor vehicle accident occurred during service; however, there is no indication that his left eye was affected by any trauma, to include a motor vehicle accident during service, or that he had a laceration scar or any trauma that would result in a scar in the groin area. See December 1974 separation examination. 

The Board notes the Veteran is competent to report he was assaulted or injured during service. However, there is no mention of any trauma to the left eye or the groin area noted in the service treatment records. 

The Board notes that the absence of evidence does not automatically constitute substantive negative evidence. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible). In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation." Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'"). That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur. See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803 (7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)). Thus, the Board may infer from silence in the service treatment records that a claimed disease, injury or event did not occur during active service if it finds that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred." Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring). Such a finding constitutes "contradictory" evidence weighing against the credibility of a claimant's testimony. Id. In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence. Id. at 434; cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Here, the service treatment records are complete "in relevant part" and, in conjunction with subsequent treatment records and other contemporaneous evidence, contradict the Veteran's lay statements. Specifically, the service treatment records are complete insofar as they pertain to the Veteran's period of active service and include the Veteran's medical and dental file. The Veteran's alleged assault resulting in a laceration scar in the groin area and his motor vehicle accident allegedly occurred during active service, a time frame that is encompassed by the period spanned by the service treatment records in the claims file. The Veteran has asserted that he was treated at Langley Airforce Base and Korat Airforce Base; these records were later obtained and associated with the claims file. See March 2011 statement of the case. Therefore, the service treatment records appear in every way to be complete.

The Board finds that the allegation of the Veteran's left eye being damaged during a motor vehicle accident and requiring surgery, and his assertion that he was personally assaulted resulting in a laceration scar in the groin area, are inconsistent with the evidence contemporaneous to service, and therefore are not credible, as explained below. 

The service treatment records pertaining to the Veteran's active service are entirely silent for trauma to the left eye during service as well as for a personal assault resulting in a laceration scar in the groin area. Significantly, the Veteran's records include a seemingly comprehensive review of the Veteran's treatment during service. Of note, the motor vehicle accident, during which the Veteran asserts he suffered damage to his left eye, is noted in the record as occurring in May 1974. See July 1974 AF Form 438. The record indicates the Veteran was in an auto accident after the steering went out in his car. It was documented that the Veteran suffered right leg trauma, but his prognosis was good and he was treated and released. The Veteran also sought treatment shortly after the accident for back and leg pain. The Veteran's separation examination notes that he suffered from headaches, nervous trouble, depression, and trouble sleeping due to the auto accident; however, there was no mention of any type of left eye residuals as a result of the accident. In fact, the Veteran's vision was noted to be 20/20, bilaterally. At no time was there any indication during service that the Veteran suffered from trauma to the left eye. These records constitute probative evidence that the Veteran did not have any left eye trauma during the motor vehicle accident during service, as the accident during service was noted in the record with a right leg injury, yet failed to indicate any type of trauma or treatment as a result of a trauma to the left eye.

It is within the Board's competence to find it implausible that the Veteran would have sustained left eye trauma that required surgery as a result of the motor vehicle accident, and there would be no mention in the treatment records, yet the accident would have been detailed and documented appropriately noting the Veteran's prognosis as good and that he was treated and released the same day. Thus, the Board is competent to find, and so finds, that such an injury would ordinarily have been recorded at some point in these complete records. 

Similarly, while a scar to the right upper eyelid was noted on separation, there were no scars of the groin noted. Service treatment records contain numerous instances of treatment for various ailments in the groin area, including rashes and sexually transmitted diseases; however, at no time was a laceration to the groin area noted. These records constitute probative evidence that the Veteran did not have any lacerations to the groin area during service, as the treatment records noted multiple other problems in the groin area, yet failed to indicate any type of trauma, treatment, or resulting scars to the groin area during service.

As stated previously, it is within the Board's competence to find it implausible that the Veteran would have sustained a laceration to the groin area that would result in a scar and there would be no mention in the treatment records, yet numerous other groin related problems and a scar of the right upper eyelid would be detailed and documented appropriately. Thus, the Board is competent to find, and so finds, that such an injury would ordinarily have been recorded at some point in these complete records. 

In light of the above, the Board finds that there is a sufficient foundation to infer from the silence in the Veteran's apparently complete service treatment records that he did not sustain any left eye trauma or a laceration scar to the groin area due to any type of trauma during service. See Kahana, 24 Vet. App. at 440; Fountain, 27 Vet. App. at 272; Horn, 25 Vet. App. at 239. Moreover, the service treatment records are not merely silent, but reflect treatment for a number of medical conditions, and yet are negative for any trauma to the left eye or groin area, further making it implausible that the Veteran sustained these traumas during service but they were not recorded.

The Board has considered the Veteran's lay testimony and arguments. While the Veteran is competent to report symptoms and in-service injuries, the Board unfortunately cannot find the Veteran's current recollections credible as to the onset or etiology of his claimed left eye disorder and laceration scar of the groin area. In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The Board finds that the Veteran's assertions inconsistent with the other (lay and medical) evidence of record.

In short, as no in-service event has been substantiated, there can be no award of the benefits sought on appeal. It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (West 2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). The Veteran's claims of entitlement to service connection for a left eye disorder and a laceration scar to the groin area are therefore denied.



III.  Entitlement to a Compensable Rating for a Right Upper Eyelid Scar

The Veteran seeks a compensable rating for his right upper eyelid scar, which is currently rated at 0 percent (noncompensable) for the entire rating period on appeal under Diagnostic Code 7800. See 38 C.F.R. § 4.118 (prior to October 23, 2008). 

Revised provisions for evaluating the skin were enacted on October 23, 2008 and these provisions are only applicable to claims received on or after that date. Because the Veteran filed this claim on appeal in 2007, these revisions do not apply to the present case and will be considered under the criteria effective as of the date of his claim. 73 Fed. Reg. 54708 (Sept. 23, 2008).

Diagnostic Code 7800 provides compensable ratings for disfigurement of the head, face, or neck. A 10 percent is assigned for one characteristic of disfigurement; a 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement; a 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement; and an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement. See 38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 , are: (1) Scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeter) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (prior to October 23, 2008).

The Board finds that, for the entire rating period on appeal, the service-connected scar was not manifested by one characteristic of disfigurement for VA purposes.

The Veteran's separation examination noted a 2-centimeter scar of the right eyelid. 

On VA examination in July 2007, the Veteran denied any symptoms, infections, treatment, or pain related to his scar. The examiner stated there was no visible scarring to the right eye, no adhesions, scar tissue, keloid formation, or adherence to underlying structures; there was no visible scarring to measure. The examiner indicated there were no residuals of the right eyelid scar at the time.

The Veteran was afforded a VA examination in November 2016. The Veteran indicated that he has not had any infections or recurrent skin related issues around the eye scar since the original incident. He reported some tingling around the scar with palpation. On examination, the scar was described as linear, faded into the folds of the eye tissue, difficult to see, and nontender to palpation. Length and width (at widest part) of scar was 3 centimeters by 0.2 centimeters. There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue. There was no abnormal pigmentation or texture of the head, face, or neck.

After a review of the evidentiary record, as discussed above, the Board finds that a compensable rating under Diagnostic Code 7800 is not warranted at any time in this case. The Veteran's scar is not indicative of any of the eight characteristics of disfigurement for VA purposes nor any type of visible or palpable tissue loss. See 38 C.F.R. § 4.118 (prior to October 23, 2008).

Next, the Board considers whether any other diagnostic codes relevant to the service-connected facial scar are applicable to warrant a compensable rating at any time during the appeal period. 

Under Diagnostic Code 7803 and 7804, a 10 percent rating is warranted for scars that are superficial and unstable or are superficial and painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (prior to October 23, 2008). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and a superficial scar is one not associated with underlying soft tissue damage. Id. at Diagnostic Code 7803, Note (1) and (2). Diagnostic Code 7805 also provides that other scars be evaluated on limitation of function of affected part. Id.  

As noted above, the July 2007 VA examiner indicated the Veteran's scar was not visible, and the November 2016 VA examiner documented that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue, and it was nontender to palpation. There are no indications of record by treating physicians, the VA examiners, or the Veteran, of any frequent loss of covering of skin over the scar, underlying soft tissue damage, or limited use of his eye due to the scar. As such, a compensable rating under Diagnostic Code 7803, 7804, or 7805 is not applicable in this case. Thus, the preponderance of the evidence is against the claim for an increased rating during this appeal period. There is no doubt to be resolved; and a compensable rating is not warranted. 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7800.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims held that an entitlement to a total disability rating based on individual unemployability claim may be considered part and parcel of an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran has not indicated that he has trouble maintaining or obtaining employment due to his service-connected right upper eyelid scar. Accordingly, the Board finds that Rice is not applicable.


ORDER

Entitlement to service connection for residuals of a sexually transmitted disease, manifested by urinary tract infections and restrictive urinary flow, is denied.

Entitlement to service connection for a chronic headache disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for arthritis of the right and left talonavicular is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for lesions and/or calluses of the bilateral feet is denied.

Entitlement to service connection for a laceration scar of the groin area is denied.

Entitlement to service connection for a left eye disorder is denied.

Entitlement to a compensable rating for a right upper eyelid scar is denied.


REMAND

The Veteran seeks entitlement to service connection for residuals of a viral infection. Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.

The Veteran asserts that he contracted a virus during service, which resulted in blisters and a rash that form on his arms when he is stressed. During service, the Veteran was treated for several viral infections. See, e.g., December 1972, February 1975 service treatment records. Post service, in August 2007, the Veteran was noted to have a papular rash with open areas on his right upper arm below the shoulder. The Veteran reported that the rash occurs when he becomes stressed. In September 2007, the Veteran was seen for a dermatology consultation. On examination, the Veteran had several well-defined hypopigmented macules located on his right upper inner arm. He was instructed to avoid hot water and to moisturize more frequently. No diagnosis was given at the time. 

The Veteran was afforded a VA examination for his skin in November 2016. The Veteran's account of breaking out in a rash on his arms when stressed was noted in the examination report, as well as the August 2007 and September 2007 VA treatment notes documenting his arm rash. However, no diagnosis was given and no medical opinion was provided regarding whether this rash is causally or etiologically due to any viral infections he incurred during service. On remand, the Veteran's diagnosis should be clarified and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the Veteran's claimed residuals of a viral infection, manifested by rash/blisters on the arms. If deemed necessary by the examiner, afford the Veteran a VA examination. All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review. The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

a) The examiner should clarify the Veteran's diagnosis of the rash noted in the August 2007 and September 2007 VA treatment records. 

b) The examiner should offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed rash/blisters on the arms is causally or etiologically due to service, to include the Veteran's viral infections during service. 

c) The examiner should offer comments and an opinion on the Veteran's theory that his rash/blisters on the arms are a result of a viral infection he had during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. 

An appropriate period of time should be allowed for response.

4. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


